THE LAW OFFICE OF HILDA GONZÁLEZ GARZA, P.L.L.C.
                               205 EAST 5TH ST.
                       RIO GRANDE CITY, TEXAS 78582
                                                            FILED IN
                              TEL: (956) 263-1870     4th COURT OF APPEALS
                              FAX: (956) 263-1871      SAN ANTONIO, TEXAS
                                                                          01/8/2015 3:28:45 PM
                                                                            KEITH E. HOTTLE
January 7, 2015                                                                   Clerk



Mr. Eloy Garcia,
District Clerk,
Office of the District Clerk,
2nd Floor, Starr County Courthouse
Rio Grande City, Texas 78582


RE:      Filing of Notice of Appeal
         Cause No. CC-14-89
         Case: The Marriage of Pedro Marquez, Jr. and Lisa A. Watkins and In the Interest
         of Pedro Marquez, III, Joaquin M. Marquez, and Mason R. Marquez, Minor
         Children; In the County Court at Law of Starr County, Texas


Dear Mr. Garcia:

         In the above-captioned and number case and on behalf of Petitioner, Pedro Marquez, Jr., I
file Petitioner’s Notice of Appeal.
         The notice of appeal fee of fifteen ($15) dollars fee has been charged to my credit card
for this filing.


                                                            Sincerely,

                                                            /s/
                                                            Hilda Gonzalez Garza
                                                            Attorney at Law



Encl.
oo/hgg